                                   Instantly share code, notes, and snippets.
stevevance / chicago_pod_cameras_031816.geojson
Last active 6 months ago
                                                           Star

      Code           Revisions 2        Stars 3

Map of Chicago's Police Observation Device (POD) cameras
     chicago_pod_cameras_031816.geojson

                                                                                © Mapbox © OpenStreetMap




                                                                                                    /
